DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-5, 7, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing a second planar mounting plate of the female friction hinge” without first introducing a female friction hinge, thus there is insufficient antecedent basis for this limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites “wherein the male friction hinge has a first stop member and wherein the female friction hinge has a second stop member.”  These limitations are already present in Claim 15, from which Claim 25 depends.
Claim 26 recites “wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge.”  These limitations are already present in Claim 15, from which Claim 26 ultimately depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FU (US 7836554).
As to claim 1, FU teaches a method of coupling first and second devices of a mobile device (Figure 7 teaches the hinge structure being used with a mobile device (50) that has a first device (51) and a second device (52).), comprising: providing a first planar mounting plate of a male friction hinge coupled to the first device (Figure 2 teaches the first mounting plate (37) for the male friction hinge (34) that has multiple rings (323, 325, 327) that frictionally interact during the hinging motion.  The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of FU (37) is interpreted as “planar” in that the portions where the holes for mounting are located are flat surfaces.), the first mounting plate having a first female receptacle coupled thereto (Figure 2 teaches the first mounting plate (37) has a female receptacle (373).); providing a second planar mounting plate of a female friction hinge coupled to the second device, the second mounting plate having a second female receptacle coupled thereto (Figure 2 teaches a second mounting plate (36) for the female friction hinge (33)(that has multiple rings (313, 315) that frictionally interact during the hinging motion) that has a receptacle (363). The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of FU (36) is interpreted as “planar” in that the portions where the holes for mounting are located are flat surfaces.); inserting a pin of a male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 2 and 4 teach the pin (321) of the male friction hinge (34) is inserted into the aperture (373) and the flange portions (3212) of the pin frictionally contact the aperture.), wherein the male friction hinge includes a coupling portion including an elongated extension member (Figure 2 teaches the male friction hinge (34) has elongated sections at each end that are used for coupling with the female friction hinge (33) through insertion in to the groove (3311).); inserting a pin of a female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 2 and 4 teach the pin (31) of the female friction hinge (33) is inserted into the aperture (363) in the mounting plate (36) and the flanged portions (3112) frictionally contact the aperture.), the female friction hinge including a coupling portion with a recess therein (Figure 2 teaches the recess (3311) in the female friction hinge (33).); (Figures 2 and 4 teach the before and after views of the assembly where the flange (3413) of the male friction hinge (34) is inserted into the groove (3311) of the female friction hinge (33).); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge, the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Figure 2 teaches that the recess/groove (3311) of the female friction hinge (33) has a lip (interpreted as the stop member) that prevents the separation of the male friction member (34) when the flange (3413) (interpreted as the second stop member) is received in the groove.)

Claims 1 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LU (US 6657856).
As to claim 1, LU teaches a method of coupling first and second devices of a mobile device (Col. 1 Lines 45-50 imply that the hinge is for coupling the display/lid of a notebook computer to the computer body.), comprising (See Figure AA below for the interpretation of LU, Figure 2 in regards to the structure of the hinge.): providing a first planar (The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of LU is interpreted as “planar” in that the portions where the holes for mounting are located are flat surfaces.) mounting plate of a male friction hinge coupled to the first device, the first mounting plate having a first (The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of LU is interpreted as “planar” in that the portions where the holes for mounting are located are flat surfaces.) mounting plate of a female friction hinge coupled to the second device, the second mounting plate having a second female receptacle coupled thereto; inserting a pin of the male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figure 1 shows the pin of the male friction hinge (15) fits into the hole (140) with contact between the sides of each component.  This contact is interpreted as friction existing between the two components.), wherein the male friction hinge includes a coupling portion including an elongated extension member; inserting a pin of the female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figure 1 teaches the female friction hinge components (111) are inserted in the receptacle of the mounting plate (10) where the pin fits into the slot of each recess in the aperture portion of the mounting plate.), the female friction hinge including a coupling portion with a recess therein; inserting the elongated extension member of the male friction hinge to the recess of the coupling portion of the female friction hinge to couple the first friction hinge to the second friction hinge; and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge, the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Figure 1 teaches the first (17) and second (20) stop members abut one another when assembled such that the male friction member cannot travel laterally (or along its own longitudinal axis).)

    PNG
    media_image1.png
    1232
    1147
    media_image1.png
    Greyscale

Figure AA: Examiner’s interpretation of LU Figure 2

As to claim 22, LU teaches the method of claim 1, the first mounting plate being coupled to a first bracket and the second mounting plate being coupled to a second bracket. (See Figure 2 and AA above for the interpretation of the brackets.  The first mounting plate is integrally coupled to the first bracket and the second mounting plate is coupled via fasteners.)

As to claim 23, LU teaches the method of claim 22, the first bracket and the second bracket including a plurality of holes. (See Figure 2 and AA above for the interpretation of holes in the brackets.)

Claims 15, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ESTERBERG (US 5566048).
See Figure AB below for Examiner interpretation of ESTERBERG, Figure 4.
As to claim 15, ESTERBERG teaches a method of coupling first and second portions of a mobile device (Figure 1 shows the hinge is for coupling portions of a mobile computer.), comprising: providing a male friction hinge coupled to the first portion (Figure 4 teaches a male portion of the friction hinge (32, 38) that is attached to the display (Col. 3, Lines 60-65).), the male friction hinge having an elongated extension member (Item 32) and a first stop member (Item 41); providing a female friction hinge coupled to the second portion (Figure 4 teaches the female friction hinge portion (126, 60, 46) is coupled to a second portion via clutch mechanism (100) that is attached to the base part (12) (Col. 5, Lines 44-46).), the female friction hinge having a recess therein and a second stop member (Item 54); inserting the elongated extension member of the  (Figure 9 teaches the assembled hinge where the male friction hinge member’s extension member (32) is inside the recess of the female friction hinge member (126).); providing a cap member over the elongated extension member of the male friction hinge and the recess of the female friction hinge to substantially cover the extension member and the recess (Figure 4 teaches a cap member (not labeled, see Figure AB below) that covers the entire female friction hinge (including the recess) and the portion of the elongated extension member coupled with the female friction hinge.); and wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Figure 9 teaches that the first (41) and second (54) stop members interact with one another to form a joint where the spring end (62) is inserted.  This coupling prevents the two components from separating along the rotational axis.)

    PNG
    media_image2.png
    482
    1187
    media_image2.png
    Greyscale

Figure AB: Examiner interpretation of ESTERBERG, Figure 4
As to claim 24, ESTERBERG teaches the method of claim 15, wherein the cap member substantially covers the extension member and the recess as the first portion (ESTERBERG’s cap member covers the assembly while the hinge rotates.  The movement between the two components is a rotational movement, which means the elongated extension member does not move laterally out of the cap member during opening/closing of the mobile device (laptop).)

As to claim 27, ESTERBERG teaches a method of coupling first and second portions of a mobile device (Figure 1 shows the hinge is for coupling portions of a mobile computer.), comprising: providing a male friction hinge coupled to the first portion (Figure 4 teaches a male portion of the friction hinge (32, 38) that is attached to the display (Col. 3, Lines 60-65).), the male friction hinge having an elongated extension member (Item 32); providing a female friction hinge coupled to the second portion (Figure 4 teaches the female friction hinge portion (126, 60, 46) is coupled to a second portion via clutch mechanism (100) that is attached to the base part (12) (Col. 5, Lines 44-46).), the female friction hinge having a recess therein (See Figure AB above.); and inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 9 teaches the assembled hinge where the male friction hinge member’s extension member (32) is inside the recess of the female friction hinge member (126).), wherein a terminal end of the elongated extension member of the male friction hinge remains within the recess of the female friction hinge as the first portion and the second portion rotate between a closed position and a fully open position. (Figure 9 teaches the assembled view of the hinge where the elongated extension member (32) is inside of the recess of the female friction hinge member (126) and does not extend out of it.  Due to the operation of the device being a rotation of the components, the elongated extension member is interpreted as staying in the same location in relation to the recess of the female friction member.)

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LU '812 (US 6813812).
As to claim 27, LU ‘812 teaches method of coupling first and second portions of a mobile device (Col. 1 Lines 25-30 teach the hinge is for a notebook computer.  Figure 8 shows the hinge attaches to the two components of the computer (50, 51), comprising: providing a male friction hinge coupled to the first portion (Figure 1 teaches a male friction hinge member (30) that couples to a mounting plate (40), that is connected to one portion of the notebook computer.), the male friction hinge having an elongated extension member (Figure 1 shows the male friction hinge (30) has an elongated portion with grooves (31).  The extension member of the hinge portion frictionally contacts the inner walls of the recess of the female friction member during use.); providing a female friction hinge coupled to the second portion, the female friction hinge having a recess therein (Figure 1 teaches a female friction hinge member (20) that has an internal recess.); and inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figures 2-3 show the assembled hinge structure where the elongated extension portion is inserted into the recess.), wherein a terminal end of the elongated extension member of the male friction hinge remains within the recess of the (Figure 3 shows the terminal end of the elongated extension portion of the male friction hinge (30) is inside the recess, and does not pass out the other side.  During the rotation of the hinge when moving the notebook computer portions (50, 51) from the closed to open positions, the male friction hinge rotates inside the recess and does not pass out the end.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 7917993).

    PNG
    media_image3.png
    988
    1109
    media_image3.png
    Greyscale

Figure A: Examiner Interpretation of Figure 3B of PARK
As to claim 1, PARK teaches a method of coupling first and second devices of a mobile device (Figure 2a teaches the first and second devices (30, 33) of the device.  Col. 3, Lines 49-50 teach this is a portable computer.), comprising: providing a first planar mounting plate of a male friction hinge coupled to the first device (Figure 3b teaches a first mounting plate (37). The extent of the limitation “planar” is interpreted based on applicant’s mounting plate (Items 1140/1142) in that there are portions of the plate that are flat, while the area with the recess is not.  Based on this, the plate of PARK (37) is interpreted as “planar” in that the portions where the holes for mounting are located are flat surfaces.)), the first mounting plate having a first female receptacle coupled thereto (Figure 3b, Item 40); providing a second mounting plate of a female friction hinge coupled to the second device (Figure 3b teaches a second mounting plate (69).  Col. 5, Lines 54-55 teach this structure is fixed to an inner portion of the second unit (33).) , the second mounting plate having a second female receptacle coupled thereto (Figure 3b teaches the second mounting plate (69) has an aperture that fits the pin (67) of the female component of the friction hinge (53).); inserting a pin of a male friction hinge into the first female receptacle of the first mounting plate with a friction fit (Figures 3a-3b teach the pin (45) of the male friction hinge (43) is inserted into the hole (40) of the mounting plate (37). Col. 4, Lines 25-31 teaches a damping construction inside the cylinder (39) to prevent easy rotation.), wherein the male friction hinge includes a coupling portion including an elongated extension member (Figures 3a-3b teach the male friction hinge (43) is made up of an elongated extension member with an engagement protuberance (49).); inserting a pin of the female friction hinge into the second female receptacle of the second mounting plate with a friction fit (Figures 3a-3b teach the female friction hinge (53) pin (61) is inserted into the second mounting plate (69).  Col. 5, Lines 55-58 teach an inner construction of the cylinder that prevents easy rotation.), the female friction hinge including a coupling portion with a recess therein (Figure 3b teaches the female friction hinge (53) has a recess (55).); inserting the elongated extension member of the male friction hinge to the recess of the coupling portion of the female friction hinge to couple the first friction hinge to the second friction hinge (Figure 3a teaches the aftermath of the joining of the extension member (43) and the recess of the female friction hinge (53) where the end protuberance (49) is inside the recess (55).); and providing a first stop member within the female friction hinge and a second stop member in the male friction hinge (Figure 3b teaches a first stop member (63) that fits into the interior of the female friction hinge (53) and that the male friction hinge has slots (47) that engage with the stop member (63).), the first stop member and the second stop member for cooperatively preventing separation of the male friction hinge from the female friction hinge. (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.)
PARK does not explicitly disclose a second mounting plate that is a planar mounting plate.
However, the mounting structure of PARK’s second mounting area (interpreted as a second mounting plate) is similar in appearance to the first mounting area of PARK’s first mounting plate.  (Figure 3b, Item 37 is a flat plate while the actual mounting location is a cylindrical bore, similar to Item 69.)
One of ordinary skill would have been motivated to combine the known flat planar mounting plate area of PARK’s first mounting plate to the second mounting area of PARK in order to increase contact area between the hinge shaft and inner surface of the hinge hole by extending the length of the cylinder portion (PARK Col. 4, Lines 24-27) and to fix the mounting portion via screws to the second unit. (PARK Col. 4, Lines 30-35)
Figure 7a of PARK teaches that both mounting portions of the hinge of PARK are located in the width of the panels (30, 33) of the device, and that neither mounting 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known flat planar mounting plate area of PARK’s first mounting plate to the second mounting area of PARK because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, PARK teaches the method of claim 1, wherein the male friction hinge rotates in unison with female friction hinge due to the coupling of the elongated extension member to the recess of the female friction hinge. (Figures 7a-7e teach that the two hinge members rotate in unison as the devices (30, 33) are opened.)

As to claim 3, PARK teaches the method of claim 1, wherein the elongated extension member fits within the recess of the female friction hinge with a friction fit. (Figures 3a-3b teach the engagement protuberance (49) of the male friction hinge (43) fits into the recess (55) of the female friction hinge (53).  The stopper (63) in the recess (55) provides a friction fit with the male friction hinge (43) in that is resists the movement of the male friction hinge when it contacts the edge.)

As to claim 4, PARK teaches the method of claim 1, wherein the first stop member and the second stop member are a geared cooperation with a pin-and-slot (Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 5, PARK teaches the method of claim 1, wherein the elongated extension member includes a slot and the female friction hinge includes a pin so as to form a pin-and-slot joint there between. (Figures 3a-3b teach that the male friction hinge (43) has teeth with slots in between (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) into the slots.)

As to claim 7, PARK teaches the method of claim 1, wherein the elongated extension member slides within the recess within the coupling portion of the female friction hinge. (Figures 7a-73 teach that the male friction hinge (43) slides within the recess (55) of the female friction hinge (53).)

Claims 15-17, 19-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 7917993) in view of SHANG (US 20150362958 A1).
As to claim 15, PARK teaches a method of coupling first and second portions of a mobile device, comprising: providing a male friction hinge coupled to the first device (Figure 3b teaches a male friction hinge (43) that is coupled to the first device (30) via a mounting plate (37).), the male friction hinge having an elongated extension member (Figure 3b teaches the male friction hinge (43) has an elongated section and stop members (teeth and slots (47)).); providing a female friction hinge coupled to the second device (Figure 3b teaches a female friction hinge (53) that is coupled to the second device (33) via a mounting plate (69).), the female friction hinge having a recess therein and a second stop member (Figure 3b teaches the female friction hinge (53) has a recess (55) and a stop member (63).); inserting the elongated extension member of the male friction hinge into the recess of the female friction hinge to couple the male friction hinge to the female friction hinge (Figure 3a teaches the aftermath of the assembling where the male friction hinge (43) elongated section is inside of the recess (55) of the female friction hinge (53).); and wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.)
PARK does not disclose a cap member over the elongated extension member of the male friction hinge and the recess of the female friction hinge to substantially cover the extension member and the recess.
However, SHANG teaches a hinge that uses a cap member over the elongated extension member of the male friction hinge and the recess of the female friction hinge to substantially cover the extension member and the recess. (SHANG, Figure 4 teaches a cap member (6) that is placed over the internals of the hinge.  This cap member applied to PARK is interpreted as being placed over the internals of PARK’s hinge, including the extension member/recess interaction location.)
One of ordinary skill in the art would have been motivated to combine the known cap member of SHANG to the hinge structure of PARK in order to house the means for controlling rotation (SHANG ¶0049). Housing the means for controlling rotation allows for the protection of the joint from contaminants that could degrade the functionality of the hinge. (Examiner’s opinion/reasoning)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known cap member of SHANG to the hinge structure of PARK because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 16, PARK in view of SHANG teaches the method of claim 15, wherein the first stop member and the second stop member establish a geared connection. (PARK, Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 17, PARK in view of SHANG teaches the method of claim 16, wherein the geared connection is a slot-and-pin joint. (PARK, Figures 3a-3b teach that the male friction hinge (43) has teeth (47) that interact with the inward protruding stop (63) of the female friction hinge (53).  This inward protruding stop is interpreted as a pin that moves along the “teeth” of the male friction hinge (43) in a “geared” interaction.)

As to claim 19, PARK in view of SHANG teaches the method of claim 15, wherein the elongated extension member slides within the recess within the female friction hinge. (PARK, Figures 7a-73 teach that the male friction hinge (43) slides within the recess (55) of the female friction hinge (53).)

As to claim 20, PARK in view of SHANG teaches the method of claim 15, wherein the recess of the female friction hinge does not extend through the female friction hinge. (PARK, Figure 3b teaches the recess does not extend through the entirety of the thickness of the female friction hinge (53).  Additionally, Col. 5, Lines 15-21 teach that the recess can be completely enclosed, thus not extending through the entirety of the thickness of the hinge component.)

As to claim 25, PARK in view of SHANG teaches the method of claim 15, wherein the male friction hinge has a first stop member and wherein the female friction hinge has a second stop member. (PARK, Figure 3b teaches the male friction hinge (43) has an elongated section and stop members (teeth and slots (47)). Figure 3b teaches the female friction hinge (53) has a recess (55) and a stop member (63).)

As to claim 26, PARK in view of SHANG teaches the method of claim 25, wherein the first stop member and the second stop member cooperatively prevent separation of the male friction hinge from the female friction hinge. (Col. 5, Lines 35-45 teach that the stopper (63) and grooves (47) operate to hold the units (30, 33) in a selected position.  Figure 7e teaches the two components do not separate even at the most open setting.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LU (US 6657856) in view of CHENG (US 20070072658 A1).
As to claim 21, LU teaches the method of claim 1, wherein the two portions of the mobile device (notebook computer) are coupled via a hinge member. (Figure 9)
LU does not explicitly disclose a flexible connection member coupling the first device and the second device in addition to the hinge.  
LU does disclose that the device is a notebook computer and that the hinge opens and closes the lid of the computer. (Col. 1, Lines 45-50)  Notebook computers have wiring running from the main computing area in the base to the screen. (Examiner’s opinion/general knowledge of computer arts)
However, CHENG explicitly discloses a flexible connection member coupling the first device and the second device in addition to the hinge.  (Figure 1 teaches a mobile phone (100) with two parts (display (140) and motherboard (120)) that are coupled via a hinge (160) as well as a flexible connection member (170).)
One of ordinary skill would have been motivated to combine the flexible printed circuit of CHENG to the notebook computer of LU in order to electrically connect the display device to the motherboard (CHENG ¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the flexible printed circuit of CHENG to the notebook computer of LU because it has been held to be prima facie obvious to .

Response to Arguments
Applicant’s arguments, see remarks, filed 10 August 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 using PARK have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PARK in an obviousness rejection.
Applicant’s arguments that PARK does not anticipate a second planar mounting plate are convincing.

Applicant's arguments filed 10 August 2021 in regards to the rejection of Claim 1 using FU and the new “planar” mounting plate limitations have been fully considered but they are not persuasive.
Examiner looks to applicant’s Figures to ascertain the breadth of the term planar in claim 1. Figure 11 shows the mounting plates (1140, 1142) have a planar surface where the fasteners (1152, 1162) are inserted, yet the remainder of the plate is not a flat/planar surface.  The recess and an additional ridge is formed in the remainder of the plate.  This is also shown in Figures 6 and 13.  Thus, the term planar mounting plate is interpreted as requiring the mounting plate to be flat/planar in the area of fastening, as shown in FU’s disclosure 
Examiner notes that FU does not teach the cap of Claim 15, the brackets of Claims 21-22, or the connection details of claims 4/5.  If applicant wishes to incorporate those limitations (or many others) FU could be overcome. 

Applicant’s arguments, see Remarks, filed 10 August 2021, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. 102 using PARK or FU have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PARK in view of SHANG in an obviousness rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        26 August 2021